524 Pa. 134 (1990)
569 A.2d 928
PENNSYLVANIA BUILDERS ASSOCIATION; G. Keith Constructors, Inc.; David G. Heisey Development Company, Inc., and David G. Heisey, Inc., and Richard L. Baumgardner and Marcia H. Baumgardner, Appellants,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF REVENUE.
Supreme Court of Pennsylvania.
Argued January 26, 1990.
Decided February 6, 1990.
Donald J. Murphy, Harrisburg, for appellants.
Ronald H. Skubecz, Harrisburg, for Com. of Pa.
Paul S. Roeder, Chief Counsel, for Dept. of Revenue.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.


*135 ORDER
PER CURIAM:
Order affirmed.